DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6-10, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11-12, 14, 18-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, “that are delivered by an oral apparatus” is vague, sounds like a method step, and inferentially including the oral apparatus.  It is suggested to first state the system has the oral apparatus element before it is used in a connection for delivery of the signal.  In line 4, “which oral apparatus” is vague and unclear if this is referencing “an oral apparatus” in line 4.  It is suggested to use “wherein the oral apparatus…”.  In line 9, “a bioelectric signal or signals” is vague as line 3 has the stimulator producing “one or more bioelectric signals”.  It is unclear if these signals in line 9 are the same or different than the signals in line 3.  If they are the same, then “the one or more bioelectrical signals” should be used in line 9.  If they are different, then a modifier such as “an additional bioelectric…” should be used in line 9.  Similarly, in line 10, “a first bioelectric signal” is vague.  
	In claim 1, the last paragraph is vague as it is unclear what the metes and bounds of the signal are.  In line 1, “a 2/100 Hz” is vague as it is unclear what this means.  Does this mean 2 divided by 100, so a 0.02 Hz signal?  In line 1, “an oscillation duration” is vague and it is unclear what this means.  Does this mean the total time the signal is applied is 7 seconds?  That it is never applied after the 7 seconds? Also, how does the signal oscillate?  Is it just because the signal is biphasic and oscillates between positive and negative phases?  And if so, is that the time between a positive phase and a negative phase?  In line 2, “a carrier/envelope frequency between the two signals” is vague as it is unclear which “two signals” are being discussed.  Line 10 of the claim only says there is a “first bioelectric signal” and not two signals.  In addition, it is unclear how there is a “carrier/envelope frequency” using only one signal and what the relationship is (can there be no relationship?).  In line 3, “the signal” is vague as claim 1 contains multiple references to 4 or 5 different signals.  It is unclear which signal is being discussed.
	Similarly claim 22 has these problems.
	In claim 11, line 4, “with associated braces and/or aligners” is vague as these terms are used in claim 1 and it is unclear if they are the same or different braces and/or aligners.   In line 5, “electrical stimulation” is vague as claim 1 uses “bioelectric signals” (or multiple different bioelectric signals) and it is unclear if the electrical stimulation is the same as the bioelectrical signals.  And if they are different, then is the entire device in claim 1 being used in the method of claim 11?  In the last line “the orthodontic procedure” is vague as this term is used in claim 11 and claim 1.  It is unclear which procedure is being discussed.
	In claim 12, “an orthodontic procedure” is vague as the orthodontic procedure is mentioned also in claim 1 and it is unclear if they are the same. In line 2, “type” is vague as “type” is unclear if it has to be what is described or something similar.  In line 2, “involving applying braces or aligner(s)” is vague and unclear if this is part of the method or not, and if this is related to the braces and aligners used in claim 1.  
	In claim 18, “braces” is vague as it is used in claims 12 and 1.
	In claim 19, “an aligner” is vague as it is used in claims 12 and 1.
	In claim 21, “the bioelectric signal” is vague as claim 11 uses “electrical stimulation” and there are multiple different bioelectric signals described in claim 1.  In line 2, “may be” is vague as if it may be adjusted, it also may not be adjusted.  In addition, “adjusted” is in the passive voice and it is unclear if this is a positive method step recitation.  It is suggested to use active voice.
	In claim 22, the claim is vague as it is unclear if this claim is drawn to a transitory signal, or if the claim is drawn to a stimulator that produces the signal.  It is suggested to state “A device comprising:  a bioelectric stimulator programmed…”.   In line 3, “a bioelectric signal” is vague as this term is also used in lines 1 and 2 and it is unclear if they are the same signals or different.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 11-12, 14, 18-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter not described is the bioelectric signal of a “2/100 Hz…0.5 ms pulse width duration”.  While this exact same language is repeated in the specification, the terminology used is not understandable as to exactly what the bioelectric signal comprises (as described above in the 112b rejection) and therefore the applicant did not reasonably convey to one skilled in the medical arts that the inventor(s) has possession of the claimed invention at the time the application was filed.
Claims 1, 5, 11-12, 14, 18-19, and 21-22  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to produce the bioelectric signal of a “2/100 Hz…0.5 ms pulse width duration”.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how to produce the bioelectric signal of a “2/100 Hz…0.5 ms pulse width duration”.
Due to the lack of an enabling specification and lack of direction provided by the inventor for producing the bioelectric signal of a “2/100 Hz…0.5 ms pulse width duration”, several questions arise as to how to make and/or use the invention, such as:  
In claims 1 and 22, the last paragraph, “a 2/100 Hz” is vague as it is unclear what this means.  Does this mean 2 divided by 100, so a 0.02 Hz signal?  In line 1, “an oscillation duration” is vague and it is unclear what this means.  Does this mean the total time the signal is applied is 7 seconds?  That it is never applied again after the 7 seconds? Also, how does the signal oscillate?  Is it just because the signal is biphasic and oscillates between positive and negative phases?  And if so, is that the time between a positive phase and a negative phase?  In line 2, “a carrier/envelope frequency between the two signals” is vague as it is unclear which “two signals” are being discussed.  Line 10 of the claim only says there is a “first bioelectric signal” and not two signals.  In addition, it is unclear how there is a “carrier/envelope frequency” using only one signal and what the relationship is (can there be no relationship?).  In line 3, “the signal” is vague as claim 1 contains multiple references to 4 or 5 different signals.  It is unclear which signal is being discussed.
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a pulse stimulation system and method is publication number 2006/0195164.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other pulse stimulation systems and methods describe in detail how to provide a pulsed signal, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to produce a bioelectric signal of a “2/100 Hz…0.5 ms pulse width duration”, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112 rejections, the claims may further be rejected under 112, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/10/22